DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 1-17 directed to a surgical control console in the reply filed on 2/27/2022 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, the term “short enough” in the limitation “wherein a height of said seat relative to said wheels is short enough to allow the user to move said control console with their feet while sitting” is unclear. It is unclear how short is short enough in order to fulfill the limitation.  It is also unclear whether it is only certain shortness needed or whether the user must move the control console with their feet while sitting to fulfill the limitation of the claim.  The examiner suggests amending the claim to “a height of said seat relative to said wheels configured to allow the user to move said control console with their feet while sitting” or similar language.  
Regarding claim 6, the claim contains the limitation “wherein a height of a top of said display above said seat is less than 70 cm, allowing a sitting user to see at least a portion of a patient that is being operated on.”  It is unclear whether the allowing a sitting user to see at least a portion of a patient is fulfilled base only on the height being less than 70cm or whether the claim also requires the seated user and console to be positioned in such a way to be able to see over the display and see the patient and the height being the less than 70 cm.  
Regarding claim 7, the “said at least one surgical mechanical arm” is never positively recited as part of the console unit making it unclear whether it is a necessary component of console or just an intended use of the console since the other recitation of the said at least one surgical mechanical arm in claim 1 are part of limitations directed to the intended uses of the console.  In addition, the term “narrow enough” in the limitation “said control console is narrow enough to fit between the legs of an adult patient when the legs are spread apart and held by stirrups in position for surgical operation” is unclear.  It is not clear how narrow the console must be in order to fulfill the limitation.   It is also unclear whether it is only a certain narrowness needed for console or whether the console needs to be positioned between the legs of the user.  The examiner suggests amending the claims to “the control console is configured to fit between the legs of an adult patient when the legs are spread apart and held by stirrups in position for surgical operation”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 7, the claim contains the limitation “at least one surgical mechanical arm positioned for insertion into the patient's vagina and/or anus” which can be interpreted as claiming a part of the human body.  The examiner suggests amending the claim to “at least one surgical mechanical arm configured to be positioned for insertion into the patient's vagina and/or anus”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6, 8-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saglam (US 2014/0243849).
Regarding claim 1, Saglam teaches a control console (control unit 32) for controlling at least one surgical mechanical arm (robotic manipulator 31), comprising: 
a base comprising a user seat (41); 
one or more input devices (44a and 44b) coupled to said base for controlling movement of said at least one surgical mechanical arm ([0159]); 
a processor (controller 80) which generates signals for controlling actuation of said at least one surgical mechanical arm in response to manipulation of said one or more input devices by the user ([0157] indicates that sensor in input devices 44 communicate with controller 80 which then communicates with the controller of the robotic manipulator see also Fig 21); and 
a display (42) coupled to said base, said display positioned across from the user when the user sits on said seat and places their hands in contact with said one or more input devices ([0166] indicates that 42 can be in front of the surgeon); said display presenting at least one of images and instructions related to a position of said at least one surgical mechanical arm ([0028] indicates that the position of the manipulator can be displayed on the video monitor see also [0009; 0166; 0208]); 
Saglam does not explicitly teach a footprint area of said control console is smaller than 2 m2.  However, the applicant does not indicate any criticality to these particular ranges.  The applicant’s specification p. 27 ll. 4-6 indicate a variety of ranges can be used including “lower or higher or intermediate footprint areas” can be used for the footprint area beyond what is claimed further indicating a lack of criticality to the claimed value. Therefore, it would be obvious to one of ordinary skill in the art that the footprint area of the console taught by Saglam can be optimized in order to best ergonomically fit the user in the console and fit the surgical unit within the surgical area (Saglam [0050]).   
Regarding claim 2, Saglam as modified teaches the control console according to claim 1, but Saglam does not explicitly teach said base is elongate, comprising a width between 5- 30 cm, and a length between 0.5-2 m.  However, the applicant does not indicate any criticality to these particular ranges.  The applicant only mentions the width or length ranges of the base on page 6 ll. 12-15. Therefore, it would be obvious to one of ordinary skill in the art that the taught by Saglam can be optimized in order to comfortably fit the user in the console and best fit the surgical unit within the surgical area (Saglam [0050]).
Regarding claim 3, Saglam as modified teaches the control console according to claim 1, but does not explicitly teach a weight of said console is less than 150 Kg.  However, the applicant does not indicate any criticality to these particular ranges.  The applicant’s specification p. 27 ll. 6-9 indicate a variety of ranges can be used including “lower or higher or intermediate weights” can be used for the console weight beyond what is claimed further indicating a lack of criticality to the claimed range. Therefore, it would be obvious to one of ordinary skill in the art that the weight of the console taught by Saglam can be optimized in order to make easier to position and/or move the console around surgical area (Saglam [0056]).   
Regarding claim 4, Saglam as modified teaches the control console according to claim 1, wherein said one or more input devices are attached to said base via one or more adjustable stands (Element 39 in Fig 1 is a vertical up/down column which column supports the stand/control console 40 where user input devices 44a and 44b are attached see [0071; 0181]).  

Regarding claim 6, Saglam as modified teaches the control console according to claim 1, Saglam further teaches a height of a top of said display allowing a sitting user to see at least a portion of a patient that is being operated on (Fig 1 shows the head rest area of the chair 41 above console 40 which console includes touchscreen/display 50 and therefore the user would be able to sit and be able to see over the display).  
Saglam does not explicitly teach a height of a top of said display above said seat is less than 70 cm.   However, the applicant does not indicate any criticality to these particular ranges.  The applicant’s specification p. 27 ll. 4-6 indicate a variety of ranges can be used including “lower or higher or intermediate distance or ranges” can be used for the maximum height of the control console/display above a seat beyond what is claimed further indicating a lack of criticality to the claimed range. Therefore, it would be obvious to one of ordinary skill in the art that the height of the display taught by Saglam can be optimized in order to best position the display with respect to the chair for the particular user.  Further both the chair and console height can be adjusted making such an optimization of the height easier (Saglam [0181]).   
Regarding claim 8, Saglam as modified teaches the control console according to claim 1, but Saglam does not explicitly teach a height of said console is less than 1.5 m.  However, the applicant does not indicate any criticality to these particular ranges of height of the console.  The applicant’s specification does not even discuss the claimed console height range beyond the difference between the height of the seat and the display.  Therefore, it would be obvious to one of ordinary skill in the art that the height of the console taught by Saglam can be optimized in order to best ergonomically fit the user in the console (Saglam [0050]).
Regarding claim 9, Saglam as modified teaches the control console according to claim 1, but Saglam does not explicitly teach a distance between a front edge of said control console and a center of said base is shorter than 1m.  However, the applicant does not indicate any criticality to these particular ranges.  The applicant’s specification p. 27 ll.23-26 indicate a variety of ranges can be used including “lower or higher or intermediate distances and ranges” can be used for the distance beyond what is claimed further indicating a lack of criticality to the claimed range. Therefore, it would be obvious to one of ordinary skill in the art that the distance between the front edge of the console and the center of the base taught by Saglam can be optimized in order to best ergonomically fit the user in the console and fit the surgical unit within the surgical area (Saglam [0050]).   
Regarding claim 10, Saglam as modified teaches the control console according to claim 1, Saglam does not explicitly teach a distance between a side edge of said control console and a center of said base is shorter than 0.5m.  However, the applicant does not indicate any criticality to these particular ranges.  The applicant’s specification p. 27 ll.23-26 indicate a variety of ranges can be used including “lower or higher or intermediate distances and ranges” can be used for the distance beyond what is claimed further indicating a lack of criticality to the claimed range. Therefore, it would be obvious to one of ordinary skill in the art that the distance between the front edge of the console and the center of the base taught by Saglam can be optimized in order to best ergonomically fit the user in the console and fit the surgical unit within the surgical area (Saglam [0050]).   
Regarding claim 16, Saglam as modified teaches the control console according to claim 1, wherein said user interface is configured for selection of a surgical configuration which sets a position of said one or more input arms according to the selected surgical configuration ([0181] teaches that the height of the control console 40 which input arms 44a/b are attached can have its position adjusted.  The desired positions for particular surgeons can be stored and reloaded from memory. [0166] indicates the position adjustment can be performed using the touch panel, a user interface).  
Regarding claim 17, Saglam as modified teaches the control console according to claim 1, wherein said base comprises a linear rail along which said seat is slidable (The applicant does not define the direction of the linear movement.  Saglam Fig 1 shows that chair 41 is attached to column 39 which is vertical lifting column, the equivalent of a rail, allowing for up/down movement which is a linear movement – see [0071; 0166, 0181]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saglam as applied to claim 1 above, and further in view of Potappel (US 2007/0216131)
Regarding claim 5, Saglam as modified teaches the control console according to claim 1, comprising a set of wheels are mounted to said base (Fig 1 shows that the console has wheels), 
Saglam does not explicitly teach a height of said seat relative to said wheels is short enough to allow the user to move said control console with their feet while sitting.  
Potappel does teach chair/base (110/112/114) with wheels (120 and 122) where a height of said seat relative to said wheels is short enough to allow the user to move said control console with their feet while sitting ([0023; 0084]).  
In view of the teachings of Potappel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a seat height that allows the user to move their position with their feet is disclosed by Potappel to wheeled control console with seat taught by Saglam in order to allow user to move the console with their feet while their hands may be hold other objects such as the input controls taught by Saglam (Potappel [0023]).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saglam as applied to claim 1 above, and further in view of Putman (US 5,184,601).
Regarding claim 11, Saglam as modified teaches the control console according to claim 1 but Saglam does not explicitly teach comprising a storage compartment located at a front end of said base and extending substantially perpendicularly to said base. 
Putman does teach a control console (portable console 16. Control switch 72 and 74 are used control the robotic/articulated arm making it the equivalent of a control console see col 7 ll. 29-35) comprising a storage compartment located at a front end of said base and extending substantially perpendicularly to said base (The examiner notes that the applicant never defines the front end with respect to any other elements of the control console therefore any end/side could be considered the front end.  Putman Fig 1 shows a storage compartment in the are of glass doors 170 and 172.  The annotated Fig shows the perpendicular relationship to the base).
In view of the teachings of Putman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage compartment as is disclosed by Putman to the control console taught by Saglam in order to allow for the storage of equipment associated with the surgical robot unit (Putman col 9 ll. 46-59)


    PNG
    media_image1.png
    835
    718
    media_image1.png
    Greyscale

Regarding claim 12, Saglam as modified teaches the control console according to claim 11, wherein said display is mounted onto said storage compartment (Putman further teaches that storage unit can include a display/ monitor screen 62.  In view of the teachings of Putman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage compartment that supports the display as is disclosed by Putman to the control console display unit taught by Saglam in order to allow for the storage of equipment associated with the surgical robot unit see Putman col 9 ll. 46-59 and  to efficiently use space within the area of the console unit by combining both storage, control functions and the display into a single unit).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Saglam as applied to claim 1 above, and further in view of Savall (US 2018/0078034)
Regarding claim 13, Saglam as modified teaches the control console according to claim 1, comprising one more arm rest (Arm rest 75. In addition to the arm rest 75, Fig 1 shows that the chair 41 itself has arm rests) coupled to said base (The examiner would note that claim 1 indicates that base comprises a chair therefore the chair is part of the base and the arm rests coupled to the chair would be considered coupled to the base)
 Saglam does not explicitly teach said arm rests adjustable in one or both of a height and a lateral position relative to said base (Saglam [0112] state that 75 is an adjustable arm rest but does not indicate and directions of the adjustment).  
Savall does teach a surgical control console (see abstract) with arm rests (508) coupled to the base and adjustable in one or both of a height and a lateral position relative to said base ([0152] teaches that arm rest can be adjusted both latterly/horizontally or height/vertically in addition to rotational adjustments with respect to the chair/base)
In view of the teachings of Savall, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adjustable arm rests as is disclosed by Savall to control console taught by Saglam in order to provide ergonomic and other mechanical customizations for a particular user or user type (Savall [0082]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saglam as applied to claim 1 above, and further in view Goldberg (US 2010/0225209).  
Regarding claim 14, Saglam as modified teaches the control console according to claim 1, but Saglam does not explicitly teach an electrosurgical generator for supplying electrosurgical power to said at least one surgical mechanical arm (Saglam does teach the application of laser energy to the tissue but does not teach a generator unit for that laser energy).  
	Goldberg does teach a control console (Fig 16: 1600) with an electrosurgical generator (102A and 102B) for supplying electrosurgical power to said at least one surgical mechanical arm (Energy cables 1626A and 1626B provide power/energy from electrosurgical units 102A and 102B to the robotic electrosurgical tools 101A and 101B).
In view of the teachings of Goldberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include electrosurgical unit as is disclosed by Goldberg to the control console taught by Saglam in order to generate the energy need for the surgical robot arm to apply energy such as the laser energy taught by Saglam to the tissue of the patient (Goldberg [0002]) 
Regarding claim 15, Saglam as modified teaches the control console according to claim 14, comprising a foot pedal (43) for controlling said supply of electrosurgical power by said electrosurgical generator.  (Saglam [0166] teaches that foot pedal 43 can use used to control a laser which Goldberg [0002] indicates is a type of electrosurgical power. In addition, Goldberg teaches the use of foot pedals 704L-704R, 706L-706R, 708L-708R can be used to control electrosurgical unit see [0262-0263])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792